

116 S3518 IS: COVID–19 Recovery Grants for Small Businesses Act
U.S. Senate
2020-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3518IN THE SENATE OF THE UNITED STATESMarch 18, 2020Mr. Cardin (for himself and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo provide grants to small business concerns, private nonprofit organizations, and small agricultural cooperatives affected by COVID–19, and for other purposes.1.Short titleThis Act may be cited as the COVID–19 Recovery Grants for Small Businesses Act.2.DefinitionsIn this Act—(1)the terms Administration and Administrator mean the Small Business Administration and the Administrator thereof; (2)the term eligible small business concern means a small business concern that—(A)meets the applicable size standard established under section 3 of the Small Business Act (15 U.S.C. 632);(B)has not less than 2 employees and not more than 50 employees;(C)due to the effects of COVID–19, suffered—(i)a loss of revenue in 1 month greater than 50 percent as compared to the same month in the previous year; or(ii)in the case of a business concern that has been in operation for not less than 4 months, a loss of revenue in 1 month greater than 50 percent as compared to the average of the 3 previous months;(D)can demonstrate an inability to pay obligations or stay up-to-date on accounts or payroll; and(E)submitted an application for a loan under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) and was denied assistance under such section because the small business concern is unable to repay the loan; and(3)the term small business concern has the meaning given the term in section 3 of the Small Business Act (15 U.S.C. 632).3.Economic injury grants(a)GrantsThe Administration shall provide assistance to eligible small business concerns, private nonprofit organizations, and small agricultural cooperatives that have suffered a substantial economic injury, directly or indirectly, as a result of COVID–19.(b)Awarding of grants and updatesThe Administration shall—(1)award grants under this section as expeditiously as possible; and(2)on a monthly basis until the date on which the authority under this section terminates, update the Committee on Small Business and Entrepreneurship and the Committee on Appropriations of the Senate and the Committee on Small Business and the Committee on Appropriations of the House of Representatives on—(A)the number of grants awarded under this section; and(B)the geographic distribution of the grants by State and county.(c)Amount of grant(1)In generalExcept as provided in paragraph (2), a grant provided under this section shall be in an amount that is not more than $50,000.(2)Increased grant amountThe Administrator may make a grant under this section of not more than $100,000 if the Administrator demonstrates that doing so is necessary to assist eligible small business concerns, private nonprofit organizations, and small agricultural cooperatives that the Administrator determines are vital to their local economies.(3)Single awardNo eligible small business concern, private nonprofit organization, or small agricultural cooperative may receive or directly benefit from more than 1 award made under this section. (d)Use of fundsAn eligible small business concern, private nonprofit organization, or small agricultural cooperative that receives a grant under this section may use the grant funds to address the effects of COVID–19 through any of the permissible uses of funds under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)).(e)Application(1)In generalAn eligible small business concern, private nonprofit organization, or small agricultural cooperative desiring a grant under this section shall submit to the Administration an application at such time, in such manner, and containing such information as the Administration may require.(2)PriorityThe Administrator shall—(A)establish selection criteria to ensure that eligible small business concerns, private nonprofit organizations, and small agricultural cooperatives that are hardest hit by the effects of COVID–19 receive priority in the event that funding is not sufficient to provide grants to all that submit applications under paragraph (1); (B)identify industry sectors for pri­or­i­ti­za­tion that have suffered uniquely and disproportionately from COVID–19; and(C)give priority to an applicant proposing to use grant funds for—(i)providing paid sick leave to employees unable to work due to the direct effects of COVID–19;(ii)maintaining payroll to retain employees during business disruptions or substantial slowdowns;(iii)making rent and mortgage payments; or(iv)repaying obligations that cannot be met due to revenue losses. (f)ProceduresThe Administrator shall establish procedures to discourage and prevent waste, fraud, and abuse by applicants and recipients of grants under this section. (g)Penalties for fraud and misapplication of fundsAny applicant or recipient of a grant provided under this section shall be subject to all applicable provisions of Federal law, including section 1001 of title 18, United States Code, and the provisions of section 123.9 of title 13, Code of Federal Regulations, or any successor regulation, relating to the misapplication of loan proceeds shall apply to grants provided under this section to the same extent as if those grants were loans provided under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)). (h)Inspector General auditNot later than 180 days after the date on which the Administrator begins to provide assistance under this section, the Inspector General of the Administration shall—(1)conduct an audit of grants made under this section, which shall identify any discrepancies or irregularities in the grants; and(2)submit to the Committee on Small Business and Entrepreneurship and the Committee on Appropriations of the Senate and the Committee on Small Business and the Committee on Appropriations of the House of Representatives a copy of the audit conducted under paragraph (1).(i)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this section. (j)TerminationThe authority to carry out grants under this section shall terminate on September 30, 2021. 